



chriswymbsemploymenta_image1.jpg [chriswymbsemploymenta_image1.jpg]


March 8, 2019
Christian Wymbs
c/o AMC Networks Inc.
11 Penn Plaza
New York, New York 10001
 


Re:    Employment
Dear Chris:
I am pleased to forward this letter agreement (the “Agreement”) setting forth
the terms of your continued employment with AMC Networks Inc. which, together
with its subsidiaries, and affiliates, is referred to herein as the “Company.”
The term of this Agreement shall commence as of the date it is executed by you
and the Company (the “Effective Date”), and shall automatically expire on the
three-year anniversary of the Effective Date (the “Expiration Date”).
You will continue to be employed in the position of Executive Vice President and
Chief Accounting Officer. You agree to devote substantially all of your business
time and attention to the business and affairs of the Company and shall perform
your duties in a diligent, competent and skillful manner and in accordance with
applicable law.
As of the Effective Date, your annual base salary will be $525,000, subject to
annual review and potential increase by the Compensation Committee of the Board
of Directors of AMC Networks Inc. (the “Compensation Committee”), in its
discretion.
Beginning with the 2019 performance year, you will be eligible to participate in
our discretionary annual bonus program with an annual target bonus opportunity
equal to sixty percent (60%) of salary. Bonus payments are based on actual
salary dollars paid during the year and depend on a number of factors including
Company, unit and individual performance. However, the decision of whether or
not to pay a bonus, and the amount of that bonus, if any, will be made by the
Compensation Committee in its discretion. Except as otherwise provided herein,
in order to receive a bonus, you must be employed by the Company at the time
bonuses are being paid. Such bonus shall be earned, only if and when actually
paid to, and received by, you. Your annual base salary and annual bonus target
(as each may be increased from time to time in the Compensation Committee’s
discretion) will not be reduced during the term of this Agreement.
Notwithstanding the foregoing, if your employment with the Company ends on the
Expiration Date, you shall be paid your bonus for the fiscal year ending
December 31, 2021, if any, even if such payment is not made to you prior to the
Expiration Date, which bonus shall be subject to Company and unit performance
for that fiscal year as determined by the Company in its sole discretion, but
without adjustment for your individual performance.
You will also continue to be eligible, subject to your continued employment by
the Company and actual grant by the Compensation Committee in its discretion, to
participate in such long-term equity and other incentive programs as are made
available in the future to similarly situated executives at the Company.
Beginning with awards granted in 2019, it is expected that such awards will
consist of annual grants of equity awards with an annual target value of not
less than $600,000, as determined by the Compensation Committee. Any such awards
would be subject to actual grant to you by the Compensation Committee in its
discretion pursuant to the applicable plan documents and would be subject to
terms and conditions established by the Compensation Committee in its discretion
that would be detailed in separate agreements you would receive after any award
is actually made; provided, however, that such terms and conditions shall be
consistent with the terms and conditions of the grant agreements received by
similarly situated executives; provided, further, that for the purposes of this
provision, the Company’s Chief Executive Officer shall not be deemed a
“similarly situated executive.”
You will continue to be eligible for our standard benefits program at the levels
that are made available to similarly situated executives at the Company.
Participation in our benefits program is subject to meeting the relevant
eligibility requirements, payment of the required premiums, and the terms of the
plans themselves. You will be eligible for 4 weeks’ vacation to be accrued and
used in accordance with Company policy.
If, prior to the Expiration Date, your employment is involuntarily terminated by
the Company for reasons other than “cause,” then subject to your execution and
the effectiveness of a severance agreement (the “Severance Agreement”) to the
Company’s satisfaction (to include, without limitation, non-compete (limited to
one year), non-disparagement, non-solicitation, confidentiality and further
cooperation obligations/restrictions on you as well as a general release by you
of the Company and its affiliates), you will be paid no less than an amount (the
“Severance Amount”) equal to:
1) A payment in an amount equal to one and one-half (1.5) times your annual base
salary and annual target bonus opportunity, each as in effect on the effective
date of your termination (the “Termination Date”). An amount equal to sixty
percent (60%) of the payment set forth in this paragraph will be payable to you
on the six-month anniversary of the Termination Date and the remainder will be
payable to you over the six months following such six-month anniversary in
accordance with the Company’s then prevailing payroll policies; plus


2) A prorated annual bonus based on the amount of your then current annual base
salary actually earned by you during the fiscal year through the Termination
Date, provided, that such bonus, if any, will be payable to you if and when such
bonuses are generally paid to similarly situated employees and will be based on
your then current annual target bonus as well as Company and your business unit
performance as determined by the Company in its discretion, but without
adjustment for your individual performance; and


3) If, as of the Termination Date, bonuses had not yet generally been paid to
similarly situated employees with respect to the prior fiscal year, a bonus
based on the amount of your base salary actually paid to you during such prior
fiscal year, provided, that such bonus, if any, will be payable to you if and
when such bonuses are generally paid to similarly situated employees and will be
based on your annual target bonus that was in effect with respect to such prior
fiscal year as well as Company and your business unit performance as determined
by the Company, but without adjustment for your individual performance.


If you die after a termination of your employment that is subject to the above,
your estate or beneficiaries will be provided any remaining benefits and rights
under the above Sections (1) through (3).
In connection with any termination of your employment, your then outstanding
equity and cash incentive awards shall be treated in accordance with their terms
and, other than as provided in this Agreement, you shall not be eligible for
severance benefits under any other plan, program or policy of the Company.
Nothing in this Agreement is intended to limit any more favorable rights that
you may be entitled to under your equity and cash incentive award agreements,
including, without limitation, your rights in the event of a termination of your
employment, a “Going Private Transaction” or a “Change of Control” (as those
terms are defined in the applicable award agreement).
For purposes of this Agreement, “cause” means, as determined by the Company,
your (i) commission of an act of fraud, embezzlement, misappropriation, willful
misconduct, gross negligence or breach of fiduciary duty against the Company or
an affiliate thereof, or (ii) commission of any act or omission that results in
a conviction, plea of no contest, plea of nolo contendere, or imposition of
unadjudicated probation for any crime involving moral turpitude or any felony.
Effective immediately, you and the Company agree to be bound by the additional
covenants and provisions applicable to each that are set forth in the Annex
attached hereto, which Annex shall be deemed to be a part of this Agreement.
This Agreement does not constitute a guarantee of employment for any definite
period or on any specific terms. Your employment is at will and may be
terminated by you or the Company at any time, with or without notice or reason.
The Company may withhold from any payment due to you any taxes that are required
to be withheld under any law, rule or regulation.
If any payment otherwise due to you hereunder would result in the imposition of
the excise tax imposed by Section 4999 of the Internal Revenue Code, as amended
(the “Code”), the Company will instead pay you either (i) such amount or (ii)
the maximum amount that could be paid to you without the imposition of the
excise tax, depending on whichever amount results in your receiving the greater
amount of after-tax proceeds (as reasonably determined by the Company). In the
event that any such payment or benefits payable to you hereunder would be
reduced because of the imposition of such excise tax, then such reduction will
be determined in a manner which has the least economic cost to you and, to the
extent the economic cost is equivalent, such payments or benefits will be
reduced in the inverse order of when the payments or benefits would have been
made to you (i.e., later payments will be reduced first) until the reduction
specified is achieved.
It is intended that this Agreement will comply with Section 409A of the Code
(together with the applicable regulations thereunder, “Section 409A”) and to the
extent the Agreement is subject thereto, the Agreement shall be interpreted on a
basis consistent with such intent. If and to the extent that any payment or
benefit under this Agreement, or any plan, award or arrangement of the Company
or its affiliates, constitutes “non-qualified deferred compensation” subject to
Section 409A and is payable to you by reason of your termination of employment,
then (a) such payment or benefit shall be made or provided to you only upon a
“separation from service” as defined for purposes of Section 409A under
applicable regulations and (b) if you are a “specified employee” (within the
meaning of Section 409A as determined by the Company), such payment or benefit
shall not be made or provided before the date that is six months after the date
of your separation from service (or your earlier death) as set forth herein. Any
amount not paid or benefit not provided in respect of the six-month period
specified in the preceding sentence will be paid to you in the manner set forth
in this Agreement. Any such payment or benefit shall be treated as a separate
payment for purposes of Section 409A to the extent Section 409A applies to such
payments.
This Agreement is personal to you and without the prior written consent of the
Company shall not be assignable by you otherwise than by will or the laws of
descent and distribution. This Agreement shall inure to the benefit of and be
enforceable by your legal representatives. This Agreement shall inure to the
benefit of and be binding upon the Company and its successors and assigns.
The Company hereby agrees that it shall indemnify and hold you harmless to the
fullest extent provided in Article VIII of the Company’s By-Laws and on terms no
less favorable as those applicable to other similarly situated executives of the
Company. To the extent that the Company maintains officers’ and directors’
liability insurance, you will be covered under such policy subject to the
exclusions and limitations set forth therein. The provisions of this Paragraph
shall survive the expiration or termination of your employment and/or this
Agreement as well as your execution of the Severance Agreement as provided for
herein.
To the extent permitted by law, you hereby waive any and all rights to the jury
trial with respect to any matter relating to this Agreement.
This Agreement will be governed by and construed in accordance with the law of
the State of New York applicable to contracts made and to be performed entirely
within that State.
You hereby irrevocably submit to the jurisdiction of the courts of the State of
New York and the federal courts of the United States of America located in the
State of New York solely in respect of the interpretation and enforcement of the
provisions of this Agreement, and you hereby waive, and agree not to assert, as
a defense that you are not subject thereto or that the venue thereof may not be
appropriate. You hereby agree that mailing of process or other papers in
connection with any such action or proceeding in any manner as may be permitted
by law shall be valid and sufficient service thereof.
This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. If any provision of this Agreement is held by any
court of competent jurisdiction to be illegal, invalid, void or unenforceable,
such provision shall be deemed modified, amended and narrowed to the extent
necessary to render the same legal, valid and enforceable, and the other
remaining provisions of this Agreement shall not be affected but shall remain in
full force and effect. It is the parties’ intention that this Agreement not be
construed more strictly with regard to you or the Company.
This Agreement sets forth the entire agreement between the parties concerning
the subject matter hereof and supersedes all prior agreements and
understandings, both oral and written, between the parties with respect to the
subject matter hereof, including, without limitation, the June 27, 2016 letter
agreement between you and the Company.
This Agreement will automatically terminate, and be of no further force or
effect, on the earlier of (a) March 15, 2019 if it is not acknowledged by you
below prior to such date, or (b) the Expiration Date (except as to any right
that accrued prior to such date to receive the Severance Amount subject to the
execution and effectiveness of the Severance Agreement); provided, however, that
the confidentiality obligations set forth herein shall survive such termination.


We continue to appreciate your ongoing services to the Company and look forward
to your execution of this Agreement.
Sincerely,
/s/ Sean Sullivan
Sean Sullivan
Chief Financial Officer
AMC Networks Inc.




ACCEPTED AND AGREED TO:
/s/ Christian Wymbs
___________________________
Christian Wymbs


3/8/19
____________________________
Date
ANNEX


This Annex constitutes part of the Agreement, dated March 8, 2019, by and
between Christian Wymbs (“You”) and the Company. Terms defined in the Agreement
shall have the same meanings in this Annex.


You agree to comply with the following covenants in addition to those set forth
in the Agreement.


1.    Confidentiality
(a)    Agreement. You agree to keep the existence and terms of this Agreement
confidential (unless it is made public by the Company) provided that (1) you are
authorized to make any disclosure required of you by any federal, state or local
laws or judicial proceedings, after providing the Company with prior written
notice and an opportunity to respond to such disclosure (unless such notice is
prohibited by law), and (2) you are authorized to disclose this Agreement and
its terms to your legal, financial and tax advisors or to members of your
immediate family so long as such advisors and family members agree to maintain
the confidentiality of the Agreement.
(b)    Confidential and Proprietary Information. You agree to retain in strict
confidence and not use for any purpose whatsoever or divulge, disseminate, copy,
disclose to any third party, or otherwise use any Confidential Information,
other than for legitimate business purposes of the Company and its affiliates.
As used herein, “Confidential Information” means any non-public information of a
confidential, proprietary, commercially sensitive or personal nature of, or
regarding, the Company or any of its affiliates or any director, officer or
member of senior management of any of the foregoing (collectively “Covered
Parties”). The term Confidential Information includes information in written,
digital, oral or any other format and includes, but is not limited to: (i)
information designated or treated as confidential; (ii) budgets, plans,
forecasts or other financial or accounting data; (iii) subscriber, customer,
guest, fan vendor or shareholder lists or data; (iv) technical or strategic
information regarding the Covered Parties’ cable, data, telephone, programming,
advertising, sports, entertainment, film production, theatrical, motion picture
exhibition or other businesses; (v) advertising, business, programming, sales or
marketing tactics and strategies; (vi) policies, practices, procedures or
techniques; (vii) trade secrets or other intellectual property; (viii)
information, theories or strategies relating to litigation, arbitration,
mediation, investigations or matters relating to governmental authorities; (ix)
terms of agreements with third parties and third party trade secrets; (x)
information regarding employees, officers, directors, players, coaches, agents,
talent, consultants, advisors or representatives, including their compensation
or other human resources policies and procedures; and (xi) any other information
the disclosure of which may have an adverse effect on the Covered Parties’
business reputation, operations or competitive position, reputation or standing
in the community.
(c)    Exception for Disclosure Pursuant to Law. Notwithstanding anything
contained elsewhere in this Agreement, you are authorized to make any disclosure
required of you by any federal, state or local laws or judicial, arbitral or
governmental agency proceedings, including, but not limited to, providing
truthful testimony concerning the Company or its affiliates as required by court
order or other legal process; after providing the Company with prior written
notice and an opportunity to respond prior to such disclosure. In addition, this
Agreement in no way restricts or prevents you from providing truthful testimony
concerning the Company to judicial, administrative, regulatory or other
governmental authorities.


By signing this Agreement, you acknowledge that you have been advised that
pursuant to the federal Defend Trade Secrets Act of 2016, you may not be held
criminally or civilly liable under any federal or state trade secret law for
disclosing a trade secret: (i) in confidence, to a federal, state, or local
government official, or to your attorneys, for the purpose of reporting or
investigating a suspected violation of the law; or (ii) in a complaint or other
court document filed in connection with a lawsuit or court proceeding, provided
that said filing is made under seal. In addition, you acknowledge that you have
been advised that if you file an action for retaliation against the Company for
reporting a suspected violation of law, you may disclose a trade secret to your
attorneys and use the trade secret in connection with the court proceeding
provided that you: (i) file any document containing the trade secret under seal;
and (ii) do not disclose the trade secret, except pursuant to court order.


2.    Non-Compete


You acknowledge that due to your executive position in the Company and your
knowledge of Confidential Information, your employment by or affiliation with
certain businesses would be detrimental to the Company or any of its direct or
indirect subsidiaries. You agree that, without the prior written consent of the
Company, you will not represent, become employed by, consult to, advise in any
manner or have any material interest, directly or indirectly, in any Competitive
Entity (as defined below). A “Competitive Entity” shall mean (1) any person,
entity or business that (i) competes with any of the Company’s or any of its
affiliates’ programming, distribution or other existing businesses,
internationally, nationally or regionally; or (ii) directly competes with any
other business of the Company or one of its subsidiaries that produced greater
than 10% of the Company’s revenues in the calendar year immediately preceding
the year in which the determination is made. Ownership of not more than 1% of
the outstanding stock of any publicly traded company shall not, by itself, be a
violation of this paragraph. This agreement not to compete will expire on the
first anniversary of the date on which your employment with the Company has
terminated if such termination occurs prior to the Expiration Date.
3.    Additional Understandings


You agree, for yourself and others acting on your behalf, that you (and they)
have not disparaged and will not disparage, make negative statements about or
act in any manner which is intended to or does damage to the good will of, or
the business or personal reputations of the Company, any of its affiliates or
any of their respective incumbent or former officers, directors, agents,
consultants, employees, successors and assigns.


In addition, you agree that the Company is the owner of all rights, title and
interest in and to all documents, tapes, videos, designs, plans, formulas,
models, processes, computer programs, inventions (whether patentable or not),
schematics, music, lyrics, programming ideas and other technical, business,
financial, advertising, sales, marketing, customer, programming or product
development plans, forecasts, strategies, information and materials (in any
medium whatsoever) developed or prepared by you or with your cooperation during
the course of your employment by the Company (the “Materials”). The Company will
have the sole and exclusive authority to use the Materials in any manner that it
deems appropriate, in perpetuity, without additional payment to you.


4.    Further Cooperation
Following the date of termination of your employment with the Company, you will
no longer provide any regular services to the Company or represent yourself as a
Company agent. If, however, the Company so requests, you agree to cooperate
fully with the Company in connection with any matter with which you were
involved prior to such employment termination, or in any litigation or
administrative proceedings or appeals (including any preparation therefore)
where the Company believes that your personal knowledge, attendance or
participation could be beneficial to the Company or its affiliates. This
cooperation includes, without limitation, participation on behalf of the Company
and/or its affiliates in any litigation, administrative or similar proceeding,
including providing truthful testimony.
The Company will provide you with reasonable notice in connection with any
cooperation it requires in accordance with this section and will take reasonable
steps to schedule your cooperation in any such matters so as not to materially
interfere with your other professional and personal commitments. The Company
will reimburse you for any reasonable out-of-pocket expenses you reasonably
incur in connection with the cooperation you provide hereunder as soon as
practicable after you present appropriate documentation evidencing such
expenses. You agree to provide the Company with an estimate of any such expense
before it is incurred.


5.     No Hire or Solicit
For the term of the Agreement and until one year after the termination of your
employment, you agree not to hire, seek to hire, or cause any person or entity
to hire or seek to hire (without the prior written consent of the Company),
directly or indirectly (whether for your own interest or any other person or
entity’s interest) any employee of the Company or any of its affiliates. This
restriction does not apply to any employee who was discharged by the Company or
any of its affiliates. In addition, this restriction will not prevent you from
providing references.




6.    Acknowledgments


You acknowledge that the restrictions contained in this Annex, in light of the
nature of the Company’s business and your position and responsibilities, are
reasonable and necessary to protect the legitimate interests of the Company. You
acknowledge that the Company has no adequate remedy at law and would be
irreparably harmed if you breach or threaten to breach any of the provisions of
this Annex, and therefore agree that the Company shall be entitled to injunctive
relief to prevent any breach or threatened breach of any of the provisions and
to specific performance of the terms of each of such provisions in addition to
any other legal or equitable remedy it may have. You further agree that you will
not, in any equity proceeding relating to the enforcement of the provisions of
this Annex, raise the defense that the Company has an adequate remedy at law.
Nothing in this Annex shall be construed as prohibiting the Company from
pursuing any other remedies at law or in equity that it may have or any other
rights that it may have under any other agreement. If it is determined that any
of the provisions of this Annex, or any part thereof, is unenforceable because
of the duration or scope (geographic or otherwise) of such provision, it is the
intention of the parties that the duration or scope of such provision, as the
case may be, shall be reduced so that such provision becomes enforceable and, in
its reduced form, such provision shall then be enforceable and shall be
enforced. Notwithstanding anything to the contrary contained in this Agreement,
in the event you violate the covenants and agreements set forth in this Annex,
then, in addition to all other rights and remedies available to the Company, the
Company shall have no further obligation to pay you any severance benefits or to
provide you with any other rights or benefits to which you would have been
entitled pursuant to this Agreement had you not breached the covenants and
agreements set forth in this Annex.


7.    Survival
The covenants and agreement set forth in this Annex shall survive any
termination or expiration of this Agreement and any termination of your
employment with the Company, in accordance with their respective terms.








1